DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/27/2022, Applicant, on 08/24/2024.
Status of Claims
Claims 1, 8, and 15 are currently amended. 
Claims 2-5, 7, 9-12, 14, and 16-19 are originals. 
Claims 6, 13, and 20 were previously presented.
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 7-10 
Applicant arguments are directed to the new amendments to the claims.
The examiner respectfully disagrees.
The Examiner cited the reference Ogawa in the field of managing performance data of network devices in a database, diagnosing a state of operation of a network system, analyzing a fault factor, and repairing according to a multi-layer performance data correlation schema. Regarding the amendments to the claims “identify at least one fault associated with a faulty system or device, the faulty system or device contributing to the deviation between the first value associated with the first physical premise and the second value associated with the second physical premise; provide, via the user interface, information regarding the identified at least one fault, the information indicating a performance of the system or device contributing to the deviation between the first value and the second value;” Ogawa, claim 1, Ogawa teaches “monitoring the performance data of the devices by comparing the performance data with respective threshold values; When the performance data of at least one device goes beyond a respective threshold value ("faulty device") identifying the faulty device based upon the schema” wherein identifying a faulty device by comparing current value with historical value. Further, Ogawa teaches in para. 0130 “Further, for figuring out a factor of the abnormal performance, the history of the building work, the setting/configuration data and the fault event information associated with the concerned device is retrieved by tracing a database link and is displayed in association with each set of performance data” wherein comparing current value with historical value to detect faulty device. Further, para. 0153 teaches “the performance data of the concerned device can be displayed easily so as to figure out the states before and after the work” wherein displaying fault information and performance information. It is obvious that Ogawa is comparing performance value of a device with historical data to identify a faulty device and display results.
Applicant’s arguments in this regard are moot.  
Applicant’s arguments under 35 USC § 103 found not to be persuasive. As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being un-patentable over Nagel et al. (US 20180082237 A1) in view of Hedley et al. (US 20100286937 A1), in further view of Ogawa et al.  (US 20030093709 A1), and in further view of Mazzoldi et al. (US 20170285590 A1).

Regarding claim 1. Nagel teaches A method, comprising: receiving via a user interface, a user selection of at least a first physical premise and a second physical premise; [Nagel, para. 0014, Nagel teaches “In yet another variant, the receiving of the selections for the one or more of the financial and/or non-financial parameter includes receiving a selection based on a desired performance degree for other units of the multi-entity organization as compared with a performance degree for the entity within the multi-entity organization” wherein Nagel is comparing units of the multi-entity organization which is equivalent to comparing physical premises. Also, see para. 0022 “receive a selection of a desired performance degree, the desired performance degree being associated with a performance degree for the entity within the multi-entity organization” wherein receive a selection of a desired performance degree, the desired performance degree being associated with a performance degree for the entity within the multi-entity organization is equivalent to receiving a selection of a physical premise to be compared to other physical premise. Further, para. 0106 teaches “For example, the various inputs depicted in FIG. 3, including the one or more of various accounting data 302; various structural information 304 (e.g., parent-child relationships) for this various accounting data; a desired report template 306 indicating the desired formatting style for the template; as well as various properties of the accounting data 308 itself may be received from an individual's computing device via a network interface coupled to a network” wherein an input via a user interface] collecting data associated with the first and second physical premises; [Nagel, para. 0088, Nagel teaches “The registration application 212 enables collection of user information (e.g., sub-unit and/or multi-unit organization information), such as for example, a user's location, business name, multi-unit organization association information, and/or other unit characteristic (e.g., non-financial) information (e.g., number of employees, average number of customers, number of service stations, square footage of location, etc.)” wherein collecting data associated with multiple entities of an organization] 
Nagel does not specifically teach, however, Hedley teaches normalizing the data based on data related to a location of the first physical premise and a location of the second physical premise; [Hedley, para. 0108, Hedley teaches “The database architecture may be based on the need to manage interval data and normalize it on a time basis from many different resources (metering systems, building automation systems, weather, eFMS, UMS etc). The database may manage data of any frequency, whether it will be in set intervals or collected on a change-of-value (COV) basis. The EEMS will align data from different sources with a uniform time coding system so that values can be normalized to whatever interval the EEMS user chooses to display” wherein normalizing weather data (which is equivalent to location, see instant spec. para. 0035)] calculating a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise; [Hedley, para. 0522, Hedley teaches “The comparison logic 2544 may include instructions that when executed by the processor 2502 cause the processor 2502 to perform a kilowatt hour consumption and exception rank analysis, for example. One example of a comparison analysis 2700 that results from the comparison logic2544 is shown in FIG. 27. The comparison analysis 2700 extends in 30 minute intervals over an entire day for a particular building under analysis, but the comparison logic 2544 may perform analyses over shorter or longer time periods at different intervals. Furthermore, the comparison may be done with respect to a single building (e.g., to compare energy consumption data historically for the building), or with respect to multiple buildings (e.g., to compare a building under analysis to a different control building)” wherein comparing KPI of two buildings] detecting a deviation between the first value and the second value; [Hedley, figure 8B, Hedley teaches a display displaying KWh consumptions (KPI values) for two facilities with deviation between two values, see instant figure 9] 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Hedley teaches an energy analysis system provides valuable input into building energy expenditures. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel to incorporate the teaching of Hedley by normalizing weather data and calculating KPI values.  The motivation to combine Nagel with Hedley has the advantage of direct integration with the system NOC will permit real-time data analysis of HVAC interval data and energy consumption [Hedley, para. 0179]
Nagel in view of Hedley does not specifically teach, however, Ogawa teaches  identifying at least one fault associated with a faulty system or device, the faulty system or device contributing to the deviation between the first value associated with the first physical premise and the second value associated with the second physical premise; providing, via the user interface, information regarding the identified at least one fault, the information indicating a performance of the system or device contributing to the deviation between the first value and the second value; [Ogawa, claim 1, Ogawa teaches “monitoring the performance data of the devices by comparing the performance data with respective threshold values; When the performance data of at least one device goes beyond a respective threshold value ("faulty device") identifying the faulty device based upon the schema” wherein identifying a faulty device by comparing current value with historical value. Further, Ogawa teaches in para. 0130 “Further, for figuring out a factor of the abnormal performance, the history of the building work, the setting/configuration data and the fault event information associated with the concerned device is retrieved by tracing a database link and is displayed in association with each set of performance data” wherein comparing current value with historical value to detect faulty device. Further, para. 0153 teaches “the performance data of the concerned device can be displayed easily so as to figure out the states before and after the work” wherein displaying fault information and performance information] 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Ogawa teaches system for managing performance data of network devices in a database. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of Hedley to incorporate the teaching of Ogawa by identifying a faulty device.  The motivation to combine Nagel in view of Hedley with Ogawa has the advantage of providing a network troubleshooting support system which figures out or estimates a factor in a varying state of operation of a network system [Ogawa, para. 0006]
Nagel in view of Hedley and Ogawa does not specifically teach, however, Mazzoldi teaches and executing a control strategy based on the identified at least one fault, the control strategy comprising at least one of activating or deactivating the system or device, changing a set point for the system or device, changing an energy source of the system or device, diverting activities around the system or device, or adjusting a control signal for the system or device [Mazzoldi, para. 0019, Mazzoldi teaches “A set of rules 122 can be defined in the BIM system 102 which define actions 124 to perform in response to particular types of remote data received from the BIM system 118. The actions 124 can include, for example, the sending of instructions to the local controllers 114 to control the equipment/systems 106 to automatically change configuration, use, or operation of the first building 102 in response to the received remote data. For example, environmental or security configurations can be changed, equipment/systems 106 can be shut down, backup equipment can be initialized” wherein “automatically change configuration” is equivalent to “executing a control strategy”, wherein “equipment/systems 106 can be shut down, backup equipment can be initialized” is equivalent to “activating or deactivating the system or device”. Further, Mazzoldi teaches in para. 0006 “receive data related to a condition detected in or associated with the second building, the data indicating sensed data from the second building based on data generated by sensors in the second sensor network and automatically determine a response to the received data including initiating one or more of the respective actuators associated with the first building to make a change in configuration” wherein the configuration change is based on received data related to a condition detected in a building is equivalent to “based on the identified at least one fault”] 
Mazzoldi teaches (Abstract) automatically change configuration, use, or operation of the first building in response to the received data in accordance with the set of rules. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of Hedley and Ogawa to incorporate the teaching of Mazzoldi by executing a control strategy based on the identified at least one fault.  The motivation to combine Nagel in view of Hedley and Ogawa with Mazzoldi has the advantage of better energy management where the first BIM system 372 can identify a rule that states that if energy consumption of an adjacent building is more efficient by at least a predetermined amount (or percentage), that the first BIM system 372 is to send a resource sharing request to a BIM system of the adjacent building (e.g., the second BIM system 373). The second BIM system 373 can receive and accept the request and initiate actuation of resource sharing, such as by actuating a flow of cold air 378 from the second building 376 to the first building 374 [Mazzoldi, para. 0034].
Regarding claim 2. Nagel in view of  Hedley, Ogawa, and Mazzoldi teaches all of the limitations of claim 1 (as above). Further, Nagel teaches further comprising determining the first and second physical premises to be compared based on detecting a selection of a building type through the user interface for each of the first and second physical premises [Nagel, para. 0109, Nagel teaches “Additionally, user selections may be received for specified date periods (e.g., data associated with a given month, data associated with a given fiscal quarter, data associated with a given fiscal year, etc.). As but one example, a given sub-unit (e.g., franchisee) or multi-unit organization (e.g., franchisor) may select various metrics in order to determine the relative health for the given sub-unit. For example, a franchisee may sort through other franchisee data based on the number of drive-thru lanes associated with the franchisee. Accordingly, where a franchisee, such as a fast food restaurant, only has a single drive-thru lane, the given franchisee may select other franchisees with a single drive-thru lane for the purpose of, for example, peer benchmarking” wherein selection of locations with drive-thru for analysis is equivalent to selection of building type].  
Regarding claim 4. Nagel in view of  Hedley , Ogawa, and Mazzoldi teaches all of the limitations of claim 1 (as above). Further, Nagel teaches further comprising identifying the one or more performance indicators inputted by the entity through the user interface [Nagel, para. 0069, Nagel teaches “For example, an administrator of a multi-unit organization can create a list of so-called key performance indicators (KPIs) that they want all sub-units within the multi-unit organization to monitor in order to facilitate the overall financial success of all sub-units within the multi-unit organization” wherein KPI are input in the system for entities comparison purpose].
Regarding claim 5. Nagel in view of  Hedley, Ogawa, and Mazzoldi teaches all of the limitations of claim 1 (as above). Further, Nagel teaches further comprising identifying at least one root cause for one of the first and second physical premises that presents one or more worse comparison results of the one or more performance indicators than the other of the first and second physical premises [Nagel, para. 0126, Nagel teaches “In this manner, not only does the analysis server 102 (and in particular the forecasting application 218 (FIG. 2)) provide real-time accurate forecasting data for a given sub-unit, the analysis server 102 also provides a management tool in order to quickly decipher through voluminous amounts of financial data and determine the root causes behind why a performance target is or isn't being met” wherein identifying a root cause of performance].  
Regarding claim 6. Nagel in view of  Hedley, Ogawa, and Mazzoldi teaches all of the limitations of claim 5 (as above). Further, Nagel teaches further comprising displaying the at least one root cause through the user interface while displaying one or more comparison results of the one or more performance indicators [Nagel, para. 0126, Nagel teaches “For example, the multi-unit organization may have designated a KPI of a designated wage per employee. Therequesting sub-unit may determine that it hasn't met this specified targeted performance at step 612 as well as determine the reasoning behind why this designated KPI was not met (e.g., that this designated wage per employee is higher than expected as a result from an unexpectedly large number of overtime hours for this particular sub-unit). In this manner, not only does the analysis server 102 (and in particular the forecasting application 218 (FIG. 2)) provide real-time accurate forecasting data for a given sub-unit, the analysis server 102 also provides a management tool in order to quickly decipher through voluminous amounts of financial data and determine the root causes behind why a performance target is or isn't being met” wherein “provide real-time accurate forecasting data for a given sub-unit” is equivalent to displaying performance, and  “the analysis server 102 also provides a management tool in order to quickly decipher through voluminous amounts of financial data and determine the root causes behind why a performance target is or isn't being met” is equivalent to displaying root cause].  
Regarding claim 7. Nagel in view of  Hedley, Ogawa, and Mazzoldi teaches all of the limitations of claim 6 (as above). Further, Nagel teaches further comprising: sending a notification through the user interface indicating the at least one root cause to the entity; [Nagel, para. 0127, Nagel teaches “at step 618, notifications and/or alerts may be transmitted to a user computing device associated with the requesting sub-unit/unit. For example, a notification may be transmitted to the user computing device in response to the received cumulative CoA data being behind the cumulative daily performance target” wherein a lack of performance root cause is the received data behind the target data] and updating a status of the one or more performance indicators for the one of the first and second physical premises [Nagel, para. 0117, Nagel teaches “In one such implementation, the user associated with the multi-unit organization may generate a generic report of KPIs for monitoring by each of the sub-units/units” wherein generating a report for entities KPI is equivalent to updating a KPI status. In addition, see 0018 “In one implementation, the method includes receiving income/expense data; calculating income/expense per sub-unit for the multi-unit organization based on the received income/expense data; and storing the income/expense data in the chart of accounts of a sub-unit for the multi-unit organization” wherein storing income expanses is equivalent to updating KPI status].  
Regarding claim 8. Nagel teaches A computing device comprising: a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: [Nagel, para. 0086, Nagel teaches “As depicted, the analysis server 102 generally may include a network interface 202, a processor 204, a database network interface 206, and a storage device 208” wherein a computing device including a processor and a memory] receive via a user interface a user selection of at least a first physical premise and a second physical premise; [Nagel, para. 0014, Nagel teaches “In yet another variant, the receiving of the selections for the one or more of the financial and/or non-financial parameter includes receiving a selection based on a desired performance degree for other units of the multi-entity organization as compared with a performance degree for the entity within the multi-entity organization” wherein Nagel is comparing units of the multi-entity organization which is equivalent to comparing physical premises. Also, see para. 0022 “receive a selection of a desired performance degree, the desired performance degree being associated with a performance degree for the entity within the multi-entity organization” wherein receive a selection of a desired performance degree, the desired performance degree being associated with a performance degree for the entity within the multi-entity organization is equivalent to receiving a selection of a physical premise to be compared to other physical premise. Further, para. 0106 teaches “For example, the various inputs depicted in FIG. 3, including the one or more of various accounting data 302; various structural information 304 (e.g., parent-child relationships) for this various accounting data; a desired report template 306 indicating the desired formatting style for the template; as well as various properties of the accounting data 308 itself may be received from an individual's computing device via a network interface coupled to a network” wherein an input via a user interface] collect data associated with the first and second physical premises; [Nagel, para. 0088, Nagel teaches “The registration application 212 enables collection of user information (e.g., sub-unit and/or multi-unit organization information), such as for example, a user's location, business name, multi-unit organization association information, and/or other unit characteristic (e.g., non-financial) information (e.g., number of employees, average number of customers, number of service stations, square footage of location, etc.)” wherein collecting data associated with multiple entities of an organization] 
Nagel does not specifically teach, however, Hedley teaches normalize the data based on data related to a location of the first physical premise and a location of the second physical premise; [Hedley, para. 0108, Hedley teaches “The database architecture may be based on the need to manage interval data and normalize it on a time basis from many different resources (metering systems, building automation systems, weather, eFMS, UMS etc). The database may manage data of any frequency, whether it will be in set intervals or collected on a change-of-value (COV) basis. The EEMS will align data from different sources with a uniform time coding system so that values can be normalized to whatever interval the EEMS user chooses to display” wherein normalizing weather data (which is equivalent to location, see instant spec. para. 0035)] calculate a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise; [Hedley, para. 0522, Hedley teaches “The comparison logic 2544 may include instructions that when executed by the processor 2502 cause the processor 2502 to perform a kilowatt hour consumption and exception rank analysis, forexample. One example of a comparison analysis 2700 that results from the comparison logic 2544 is shown in FIG. 27. The comparison analysis 2700 extends in 30 minute intervals over an entire day for a particular building under analysis, but the comparison logic 2544 may perform analyses over shorter or longer time periods at different intervals. Furthermore, the comparison may be done with respect to a single building (e.g., to compare energy consumption data historically for the building), or with respect to multiple buildings (e.g., to compare a building under analysis to a different control building)” wherein comparing KPI of two buildings] detect a deviation between the first value and the second value; [Hedley, figure 8B, Hedley teaches a display displaying KWh consumptions (KPI values) for two facilities with deviation between two values, see instant figure 9] 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Hedley teaches an energy analysis system provides valuable input into building energy expenditures. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel to incorporate the teaching of Hedley by normalizing weather data and calculating KPI values.  The motivation to combine Nagel with Hedley has the advantage of direct integration with the system NOC will permit real-time data analysis of HVAC interval data and energy consumption [Hedley, para. 0179]
Nagel in view of Hedley does not specifically teach, however, Ogawa teaches identify at least one fault associated with a faulty system or device, the faulty system or device contributing to the deviation between the first value associated with the first physical premise and the second value associated with the second physical premise; provide, via the user interface, information regarding the identified at least one fault, the information indicating a performance of the system or device contributing to the deviation between the first value and the second value; [Ogawa, claim 1, Ogawa teaches “monitoring the performance data of the devices by comparing the performance data with respective threshold values; When the performance data of at least one device goes beyond a respective threshold value ("faulty device") identifying the faulty device based upon the schema” wherein identifying a faulty device by comparing current value with historical value. Further, Ogawa teaches in para. 0130 “Further, for figuring out a factor of the abnormal performance, the history of the building work, the setting/configuration data and the fault event information associated with the concerned device is retrieved by tracing a database link and is displayed in association with each set of performance data” wherein comparing current value with historical value to detect faulty device. Further, para. 0153 teaches “the performance data of the concerned device can be displayed easily so as to figure out the states before and after the work” wherein displaying fault information and performance information] 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Ogawa teaches system for managing performance data of network devices in a database. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of Hedley to incorporate the teaching of Ogawa by identifying a faulty device.  The motivation to combine Nagel in view of Hedley with Ogawa has the advantage of providing a network troubleshooting support system which figures out or estimates a factor in a varying state of operation of a network system [Ogawa, para. 0006] Nagel in view of Hedley and Ogawa does not specifically teach, however, Mazzoldi teaches and execute a control strategy based on the identified at least one fault, the control strategy comprising at least one of activating or deactivating the system or device, changing a set point for the system or device, changing an energy source of the system or device, diverting activities around the system or device, or adjusting a control signal for the system or device [Mazzoldi, para. 0019, Mazzoldi teaches “A set of rules 122 can be defined in the BIM system 102 which define actions 124 to perform in response to particular types of remote data received from the BIM system 118. The actions 124 can include, for example, the sending of instructions to the local controllers 114 to control the equipment/systems 106 to automatically change configuration, use, or operation of the first building 102 in response to the received remote data. For example, environmental or security configurations can be changed, equipment/systems 106 can be shut down, backup equipment can be initialized” wherein “automatically change configuration” is equivalent to “executing a control strategy”, wherein “equipment/systems 106 can be shut down, backup equipment can be initialized” is equivalent to “activating or deactivating the system or device”. Further, Mazzoldi teaches in para. 0006 “receive data related to a condition detected in or associated with the second building, the data indicating sensed data from the second building based on data generated by sensors in the second sensor network and automatically determine a response to the received data including initiating one or more of the respective actuators associated with the first building to make a change in configuration” wherein the configuration change is based on received data related to a condition detected in a building is equivalent to “based on the identified at least one fault”] 
Mazzoldi teaches (Abstract) automatically change configuration, use, or operation of the first building in response to the received data in accordance with the set of rules. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of Hedley and Ogawa to incorporate the teaching of Mazzoldi by executing a control strategy based on the identified at least one fault.  The motivation to combine Nagel in view of Hedley and Ogawa with Mazzoldi has the advantage of better energy management where the first BIM system 372 can identify a rule that states that if energy consumption of an adjacent building is more efficient by at least a predetermined amount (or percentage), that the first BIM system 372 is to send a resource sharing request to a BIM system of the adjacent building (e.g., the second BIM system 373). The second BIM system 373 can receive and accept the request and initiate actuation of resource sharing, such as by actuating a flow of cold air 378 from the second building 376 to the first building 374 [Mazzoldi, para. 0034]
Regarding claims 9 and 11-14, claims 9 and 11-14 recite substantially similar limitations as claim 2 and 4-7, respectively; therefore, claims 9 and 11-14 are rejected with the same rationale, reasoning, and motivation provided above for claims 2 and 4-7, respectively. Claims 2 and 4-7 are method claims while claims 9 and 11-14 are directed to a computing device which is anticipated by Nagel para. 0086.
Regarding claim 15. Nagel teaches A non-transitory computer readable medium storing program instructions for causing one or more processors to: [Nagel, para. 0021, Nagel teaches “In one embodiment, the apparatus includes an analysis server, the analysis server including: a processing apparatus; and a computer readable apparatus including a storage medium, the storage medium including a plurality of computer-executable instructions” wherein a computer readable medium storing instructions. Also, Nagel teaches in para.0067 “As used herein, the term "storage device" refers to without limitation computer hard drives, DVR device, memory, RAID devices or arrays, optical media (e.g., CD-ROMs, Laserdiscs, Blu-Ray, etc.), or any other devices or digital media capable of storing content or other information (e.g., "cloud" storage)”, wherein a non-transitory computer readable medium] receive via a user interface a user selection of at least a first physical premise and a second physical premise; [Nagel, para. 0014, Nagel teaches “In yet another variant, the receiving of the selections for the one or more of the financial and/or non-financial parameter includes receiving a selection based on a desired performance degree for other units of the multi-entity organization as compared with a performance degree for the entity within the multi-entity organization” wherein Nagel is comparing units of the multi-entity organization which is equivalent to comparing physical premises. Also, see para. 0022 “receive a selection of a desired performance degree, the desired performance degree being associated with a performance degree for the entity within the multi-entity organization” wherein receive a selection of a desired performance degree, the desired performance degree being associated with a performance degree for the entity within the multi-entity organization is equivalent to receiving a selection of a physical premise to be compared to other physical premise. Further, para. 0106 teaches “For example, the various inputs depicted in FIG. 3, including the one or more of various accounting data 302; various structural information 304 (e.g., parent-child relationships) for this various accounting data; a desired report template 306 indicating the desired formatting style for the template; as well as various properties of the accounting data 308 itself may be received from an individual's computing device via a network interface coupled to a network” wherein an input via a user interface] collect data that associates the first and second physical premises; [Nagel, para. 0088, Nagel teaches “The registration application 212 enables collection of user information (e.g., sub-unit and/or multi-unit organization information), such as for example, a user's location, business name, multi-unit organization association information, and/or other unit characteristic (e.g., non-financial) information (e.g., number of employees, average number of customers, number of service stations, square footage of location, etc.)” wherein collecting data associated with multiple entities of an organization] 
Nagel does not specifically teach, however, Hedley teaches normalize the data based on data related to a location of the first physical premise and a location of the second physical premise; [Hedley, para. 0108, Hedley teaches “The database architecture may be based on the need to manage interval data and normalize it on a time basis from many different resources (metering systems, building automation systems, weather, eFMS, UMS etc). The database may manage data of any frequency, whether it will be in set intervals or collected on a change-of-value (COV) basis. The EEMS will align data from different sources with a uniform time coding system so that values can be normalized to whatever interval the EEMS user chooses to display” wherein normalizing weather data (which is equivalent to location, see instant spec. para. 0035)] calculate a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise; -5- [Hedley, para. 0522, Hedley teaches “The comparison logic 2544 may include instructions that when executed by the processor 2502 cause the processor 2502 to perform a kilowatt hour consumption and exception rank analysis, for example. One example of a comparison analysis 2700 that results from the comparison logic 2544 is shown in FIG. 27. The comparison analysis 2700 extends in 30 minute intervals over an entire day for a particular building under analysis, but the comparison logic 2544 may perform analyses over shorter or longer time periods at different intervals. Furthermore, the comparison may be done with respect to a single building (e.g., to compare energy consumption data historically for the building), or with respect to multiple buildings (e.g., to compare a building under analysis to a different control building)” wherein comparing KPI of two buildings] detect a deviation between the first value and the second value; [Hedley, figure 8B, Hedley teaches a display displaying KWh consumptions (KPI values) for two facilities with deviation between two values, see instant figure 9] 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Hedley teaches an energy analysis system provides valuable input into building energy expenditures. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel to incorporate the teaching of Hedley by normalizing weather data and calculating KPI values.  The motivation to combine Nagel with Hedley has the advantage of direct integration with the system NOC will permit real-time data analysis of HVAC interval data and energy consumption [Hedley, para. 0179]
Nagel in view of Hedley does not specifically teach, however, Ogawa teaches  identify at least one fault associated with a faulty system or device, the faulty system or device contributing to the deviation between the first value associated with the first physical premise and the second value associated with the second physical premise; provide, via the user interface, information regarding the identified at least one fault, the information indicating a performance of the system or device contributing to the deviation between the first value and the second value; [Ogawa, claim 1, Ogawa teaches “monitoring the performance data of the devices by comparing the performance data with respective threshold values; When the performance data of at least one device goes beyond a respective threshold value ("faulty device") identifying the faulty device based upon the schema” wherein identifying a faulty device by comparing current value withhistorical value. Further, Ogawa teaches in para. 0130 “Further, for figuring out a factor of the abnormal performance, the history of the building work, the setting/configuration data and the fault event information associated with the concerned device is retrieved by tracing a database link and is displayed in association with each set of performance data” wherein comparing current value with historical value to detect faulty device. Further, para. 0153 teaches “the performance data of the concerned device can be displayed easily so as to figure out the states before and after the work” wherein displaying fault information and performance information] 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Ogawa teaches system for managing performance data of network devices in a database. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of Hedley to incorporate the teaching of Ogawa by identifying a faulty device.  The motivation to combine Nagel in view of Hedley with Ogawa has the advantage of providing a network troubleshooting support system which figures out or estimates a factor in a varying state of operation of a network system [Ogawa, para. 0006]
Nagel in view of Hedley and Ogawa does not specifically teach, however, Mazzoldi and execute a control strategy based on the identified at least one fault, the control strategy comprising at least one of activating or deactivating the system or device, changing a set point for the system or device, changing an energy source of the system or device, diverting activities around the system or device, or adjusting a control signal for the system or device [Mazzoldi, para. 0019, Mazzoldi teaches “A set of rules 122 can be defined in the BIM system 102 which define actions 124 to perform in response to particular types of remote data received from the BIM system 118. The actions 124 can include, for example, the sending of instructions to the local controllers 114 to control the equipment/systems 106 to automatically change configuration, use, or operation of the first building 102 in response to the received remote data. For example, environmental or security configurations can be changed, equipment/systems 106 can be shut down, backup equipment can be initialized” wherein “automatically change configuration” is equivalent to “executing a control strategy”, wherein “equipment/systems 106 can be shut down, backup equipment can be initialized” is equivalent to “activating or deactivating the system or device”. Further, Mazzoldi teaches in para. 0006 “receive data related to a condition detected in or associated with the second building, the data indicating sensed data from the second building based on data generated by sensors in the second sensor network and automatically determine a response to the received data including initiating one or more of the respective actuators associated with the first building to make a change in configuration” wherein the configuration change is based on received data related to a condition detected in a building is equivalent to “based on the identified at least one fault”] 
Mazzoldi teaches (Abstract) automatically change configuration, use, or operation of the first building in response to the received data in accordance with the set of rules. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of Hedley and Ogawa to incorporate the teaching of Mazzoldi by executing a control strategy based on the identified at least one fault.  The motivation to combine Nagel in view of Hedley and Ogawa with Mazzoldi has the advantage of better energy management where the first BIM system 372 can identify a rule that states that if energy consumption of an adjacent building is more efficient by at least a predetermined amount (or percentage), that the first BIM system 372 is to send a resource sharing request to a BIM system of the adjacent building (e.g., the second BIM system 373). The second BIM system 373 can receive and accept the request and initiate actuation of resource sharing, such as by actuating a flow of cold air 378 from the second building 376 to the first building 374 [Mazzoldi, para. 0034].
Regarding claims 16 and 18-20, claims 16 and 18-20 recite substantially similar limitations as claim 2 and 4-6, respectively; therefore, claims 16 and 18-20 are rejected with the same rationale, reasoning, and motivation provided above for claims 2 and 4-6, respectively. Claims 2 and 4-6 are method claims while claims 16 and 18-20 are directed to a non-transitory computer readable medium which is anticipated by Nagel para. 0021.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Nagel in view of Hedley , Ogawa, and Mazzoldi, and in further view of Siklos et al. (US 20120180108 A1).
Regarding claim 3. Nagel in view of  Hedley , Ogawa, and Mazzoldi teaches all of the limitations of claim 1 (as above). Nagel in view of  Hedley , Ogawa, and Mazzoldi does not specifically teach, however, Siklos teaches further comprising detecting a presence of authentication credentials of the entity to identify the one or more performance indicators [Siklos, para. 0100, Siklos teaches “For example, if a viewer belongs to a marketing team, comments 174 may be configured to have an authentication level such that the comment 174 is only authenticated (i.e., allowed to be accessed) when viewed by members who have the same authentication level (i.e., are a part of the marketing team). If a viewer does not have the same (or a higher) authentication level, the comment 174 is not authenticated, and the comment 174 is prevented from being accessed” wherein identifying a presence of authentication associated with an entity’s KPI]  
Siklos teaches Systems and methods for providing a discussion thread to key performance indicator information displayed on a dashboard. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of  Hedley, Ogawa, and Mazzoldi to incorporate the teaching of Siklos by detecting KPI authentication for an entity of an organization.  The motivation to combine Nagel in view of  Hedley, Ogawa, and Mazzoldi with Siklos has the advantage of preventing access to the comment 174 for which an accessing user does not have appropriate privileges for confidential reasons [Siklos, para. 0098].
Regarding claim 10, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 10 is directed to a computing device which is anticipated by Nagel para. 0086.
Regarding claim 17, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 17 is directed to a non-transitory computer readable medium which is anticipated by Nagel para. 0021.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Shah et al. (US 20170212668 A1) relates generally to the field of building management systems. A building management system (BMS) is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area. A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof.
Applicant's amendments and arguments dated 08/24/2022 necessitated the introduction of new reference for the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.
/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623